UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




              United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted November 15, 2006*
                           Decided November 16, 2006

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

No. 06-2448

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Western District of
                                             Wisconsin
      v.
                                             No. 05 CR 130
STEVEN B. BINNING,
    Defendant-Appellant.                     Barbara B. Crabb,
                                             Chief Judge.

                                    ORDER

      Steven Binning and a codefendant were charged with destroying mail,
18 U.S.C. § 1703. The codefendant pleaded guilty, but Binning proceeded to trial.
Binning attempted to elicit testimonial evidence from a codefendant that the
codefendant did not know that he was breaking the law, but the judge ruled that
such evidence was irrelevant to the charge against Binning. The government



       *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-2448                                                                     Page 2

presented video and testimonial evidence demonstrating that the codefendant
opened a package stolen by Binning.

       After hearing the evidence, the jury convicted Binning of destroying mail. At
sentencing, neither Binning nor the government objected to an advisory guidelines
range of zero to six months, and the district court sentenced him to two years’
probation. Binning filed a notice of appeal, but his appointed counsel now moves to
withdraw because he is unable to discern a nonfrivolous basis for the appeal. Anders
v. California, 386 U.S. 738 (1967). Binning did not answer our invitation under
Circuit Rule 51(b) to respond to counsel’s motion, so we limit our review to the
arguments raised in counsel’s brief. United States v. Schuh, 289 F.3d 968, 973-74
(7th Cir. 2002).

       Counsel first considers whether Binning could argue that counsel was
ineffective. But counsel correctly concludes that this claim is better presented on
collateral attack where the record can be better established. See United States v.
Rezin, 322 F.3d 443, 445 (7th Cir. 2003).

       Counsel next considers whether Binning could argue that the district court
erred in ruling that the codefendant’s knowledge of his illegal conduct was irrelevant
to the charge against Binning. Counsel seems to believe that if Binning could
establish that the codefendant did not know he was breaking the law, then Binning
could not be convicted for any conduct performed by the codefendant. But counsel is
incorrect. Under § 1703, a defendant need only act voluntarily; he need not be aware
that his conduct is, in fact, illegal. See United States v. Graham, 431 F.3d 585, 590
(7th Cir. 2005); United States v. Brownlee, 937 F.2d 1248, 1253 (7th Cir.1991). The
district court was correct that the codefendant’s knowledge of the law was irrelevant,
and it would be frivolous to argue otherwise.

        Finally, counsel considers generally whether Binning could challenge the
sufficiency of the evidence. To successfully challenge the sufficiency of the evidence
the defendant must show that no rational trier of fact would convict the defendant
based on the evidence presented. United States v. Carrillo, 435 F.3d 767, 775 (7th
Cir. 2006). Here, the government presented overwhelming evidence of Binning’s
guilt: a videotape of Binning stealing the package, the codefendant’s confession that
he opened the package, and an investigator’s testimony that Binning himself
admitted stealing the package. It would be frivolous to argue that no rational trier
of fact would convict Binning based on this evidence.

      Accordingly, counsel’s motion to withdraw is GRANTED, and Binning’s appeal
is DISMISSED.